ORDER
PER CURIAM.
Michael and Deborah Murphey (“Appellants”) appeal the trial court’s order and *60judgment in favor of Electric Insurance Company (“Respondent”) finding the Homeowners Policy (the “Policy”) issued by Respondent to Appellants did not provide coverage for them claim. Appellants claim the trial court erred in holding there was no coverage under the “collapse” provision of the Policy. No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).